Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with RICHARD S. MYRES on 10/20/20121. 

The claims should be amended as follows:
Claim 2 should be amended as follow:
Claim 2 (Currently Amended). A multiplexed, transdermal extraction and detection system for non-invasive monitoring of one or more substances in a subject, the system comprising:
(i) a device comprising an array of individually addressable sensor pixels as defined in claim 1; and
(ii) a data processing system that distinguishes said sample of said transdermally extracted substance obtained by the device via said preferential pathway from that extracted via other pathways, so that samples of the transdermally extracted substance via the preferential pathways are used for estimating the concentration of the one or more substances in the subject.

Claim 3 should be amended as follow:
Claim 3 (Currently Amended). A method for non-invasive monitoring of one or more substances in a subject, wherein the method employs a multiplexed, transdermal 
(a) a substrate comprising a set of electrodes adapted to apply a current to the subject's skin for transdermally extracting one or more substances from interstitial fluid by electro-migration and/or by electro-osmosis;
(b) a reservoir associated with the sensor pixel, the reservoir being configured to contain a volume of gel for receiving the transdermally extracted substances from the sensor pixel;
(c) a set of detection electrodes for electrochemical detection of a concentration of the one or more transdermally extracted substances present in the reservoir associated with the sensor pixel;
wherein the array of sensor pixels is configured so that at least one of the sensor pixels extracts the one or more substances via at least one preferential pathway on the subject's skin and wherein the device distinguishes a sample of a transdermally extracted substance obtained via said at least one preferential pathway measured at one or more sensor pixels from that extracted via other pathways measured at other sensor pixels;
(d) a data processing system that distinguishes said sample of said transdermally extracted substance obtained via said at least one preferential pathway from that extracted via other pathways, so that the samples of the transdermally extracted substance via the preferential pathway are used for estimating the concentration of the one or more substances in the subject’s skin;
the method comprising

(ii) using the the current to the skin of the subject to transdermally extract the one or more substances from the interstitial fluid by the electro-migration and/or by the electro-osmosis at the sensor pixels in the array;
(iii) absorbing the interstitial fluid samples into the gel reservoirs of the sensor pixels in the array;
(iv) electrochemically detecting the one or more substances absorbed into the gel reservoirs;
(v) analyzing the concentrations of the one or more substances present in the individual gel reservoirs to determine which sensor pixels extracted samples of the one or more substances via said at least one preferential pathway in the skin of the subject;
(vi) using a substance concentration from the interstitial fluid samples extracted via said at least one preferential pathway to determine the concentration of the one or more substance in the subject’s skin.

Claim 10 should be amended as follow:
Claim 10 (Previously Presented). The device of claim 1, wherein the set of detection electrodes comprise a silver chloride electrode and a graphene electrode

Claim 13 should be amended as follow: 
Claim 13 (Currently Amended). The device of claim 9, wherein the graphene is patterned or printed on a substrate of the detection electrodes to provide the 

Claim 24 should be amended as follow:
Claim 24 (Previously Presented). The device of claim 1, wherein the gel contains glucose oxidase for reacting with glucose in the sample of the transdermally extracted substance to produce hydrogen peroxide for detection by the detection electrodes.

Claim 32 should be amended as follow:
Claim 32 (Currently Amended). The device of claim 10, wherein graphene is patterned or printed on a substrate of the detection electrodes to provide the graphene detection electrode and electrical interconnects to other electrodes and/or external circuitry.

Claim 33 should be amended as follow:
33 (New).   The device of claim 1, wherein the set of detection electrodes comprise a silver chloride electrode, a graphene electrode, and a platinum electrode.
Allowable Subject Matter
Claims 1-27 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Paranjape et al (US 2009/0308742) teaches a multiplexed, transdermal extraction and detection device, comprising an array of sensor pixels, each sensor pixel comprising:
(a) a set of electrodes adapted to apply for applying a current to the subject's skin for transdermally extracting one or more substances from the interstitial fluid; (b) a reservoir associated with the sensor pixel; (c) a set of detection electrodes for 
The prior art does not teach, disclose and/or fairly suggest the device distinguishes is capable of distinguishing a sample of a transdermally extracted substance obtained via at least one preferential pathway measured at one or more sensor pixels from that extracted via other pathways measured at other sensor pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791